United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-20747
                          Conference Calendar



CHRISTOPHER G. POLITIS,

                                      Plaintiff-Appellant,

versus

JAMES H. DYER; WIT, Houston Police Department Officer;
ESPINOSA, Houston Police Department Officer;
ESPINOSA’S PARTNER, Houston Police Department Officer;
COURT #351st; MARK KENT ELLIS, Judge,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-2840
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Christopher G. Politis, currently immigration detainee

# 95541637, appeals from the district court’s dismissal of his

42 U.S.C. § 1983 complaint for failure to state a claim.        Politis

argues that the district court failed to afford his complaint

liberal construction and denied him procedural due process by

failing to conduct a hearing and give him an opportunity to amend

the complaint before dismissal.    We conclude that the district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20747
                                 -2-

court properly conducted the screening function required by

28 U.S.C. § 1915A and that the court did not err by dismissing

the complaint before Politis could amend.    See Haines v. Kerner,

404 U.S. 519, 520-21 (1972); Jones v. Greninger, 188 F.3d 322,

326-27 (5th Cir. 1999); Jacquez v. Procunier, 801 F.2d 789, 793

(5th Cir. 1986).   We decline to review Politis’s claim, raised

for the first time on appeal, that he was subject to a due

process violation because of an inadequate law library at his

detention facility.    See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).   Politis has also

inappropriately filed a motion to stay deportation in this civil

rights action.   That motion is DENIED.

     The appeal is without arguable merit and is frivolous.      See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R. 42.2.

Politis is cautioned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g), as does

the district court’s dismissal of his complaint for failure to

state a claim, and that if he accumulates three strikes, he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996);

28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTION DENIED.